Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered. 

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted 4/29/2021.                     
Applicant has amended claims 1, 4, 7, and 10-12.  Currently, claims 1-20 are pending in the application.

Response to Amendments
Acknowledgement to applicant’s amendment to claim 12 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Previous rejection to claim 12 is hereby withdrawn.

Response to Arguments
Regarding rejections under 35 USC § 103, the arguments filed 4/29/2021 have been considered but are moot in view of new grounds of rejection.  See rejection section below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Choyi et al. (US 2016/0065362 A1 hereinafter “Choyi”) in view of Johnson et al. (US 2014/0248901 A1 hereinafter “Johnson”) in further view of Venkitaraman et al. (US 2008/0151778 A1, hereinafter “Venkitaraman”).  [Examiner relies on the provisional application from Johnson, 61/771,698, which was filed on March 1, 2013, which date is the effective filing date of Johnson’s patent application publication.  Also, examiner relies on provisional application’s filing date from Choyi's patent application publication, 61/809,067, which was filed on April 5, 2013, which date is the effective filing date]

Regarding claim 1, Choyi teaches:
A mobile communication system comprising:
A first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications); and 
(i.e. prose server) that connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), wherein the first UE sends a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’) and the second UE sends a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), wherein the network server checks the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), derives a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), sends, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and sends, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052), and wherein the first UE and the second UE derive  a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).  
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group. However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 2, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 3, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 4, Choyi teaches:
A network server (i.e. prose server) in a mobile communication system including a first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the network server comprising:
	at least one processor (Choyi: par 129, a processor); and
	at least one memory coupled to the at least one processor (i.e. processor), the at least one memory storing instructions (i.e. memory) that when executed by the at least one processor cause the at least one processor to (Choyi: Fig. 2, par 129; i.e.  the server, as a network element. contains instructions in memory for execution by a processor):
	connect to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server);
	receive a first request message from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’);
	receive a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
	check the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…);
	derive a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined), (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	send, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
	send, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”, see also par 2; i.e. proximity services in D2D communications).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 5, the combination of Choyi, Johnson, and Venkitaraman teach:
The network server of claim 4, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 6, the combination of Choyi, Johnson, and Venkitaraman teach:
The network server of claim 4, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 7, Choyi teaches:
A User Equipment (UE) in a mobile communication system (Fig. 2, UE 204, UE 206), including a network server (i.e. prose server) that connects to the UE and another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the UE comprising (Fig. 12B, par 103):
	at least one processor (fig. 12B, processor 68); and
	at least one memory coupled to the at least one processor (Fig. 12B, memory 80), the at least one memory storing instructions that when executed by the at least one processor cause the at least one processor (par 129) to:
	form a group with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
	send a first request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’), the network server deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group);
	receive, from the network server, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052);
	derive a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS)  based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”); and
perform a direct communication with the another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, the key (fig. 10A, steps 1044, 1046, 1050, 1052) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160, see also par 44; i.e. device 140 is a communication server), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 8, the combination of Choyi, Johnson, and Venkitaraman teach:
The UE of claim 7, wherein the confidential key includes a session key (Choyi: par 42: “using the root key 606 (K.sub.eNB).sub.PrAS as the base key for a ProSe session”).  

Regarding claim 9, the combination of Choyi, Johnson, and Venkitaraman teach:
The UE of claim 7, wherein the direct communication includes a one-to-many direct communication (Choyi: par 28: “can maintain multiple simultaneous 1-to-1 D2D sessions with different PS users”).  

Regarding claim 10, Choyi teaches:
 A communication method of a mobile communication system including a first user equipment (UE) and a second UE that are in proximity and form a group (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications), and a network server (i.e. prose server) that connects to the first UE and the second UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the communication method comprising:
sending, by the first UE, a first request message (i.e. UE sends a request message) to the network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server); 
sending, by the second UE, a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
checking, by the network server, the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…), 
deriving a key (i.e. intermediate key) related to a group identifier (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group), 
sending, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
sending, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052); and
deriving, by the first UE and the second UE, a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications); 
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 11, Choyi teaches:
A communication method of a network server (i.e. prose server) in a mobile communication system (Fig. 2, par 33, the PSSF is part of the ProSe Server) including a first User Equipment (UE) and a second UE that are in proximity and form a group (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server, the communication method comprising:
connecting to the first UE and the second UD directly (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
receiving a first request message (i.e. UE sends a request message) from the first UE (Fig. 10A, step 1038 ‘Request ProSe Services’); 
receiving a second request message from the second UE (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.);
checking the first UE and the second UE (i.e. aiding UEs) (par 33, ProSe server provides proximity services which include provide quality of service and security, and aiding UEs to enable direct or indirect communication, etc…); 
deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); and 
sending, to the first UE, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); and
sending, to the second UE, the key (i.e. intermediate key Q) and the group identifier (i.e. KMO), (fig. 10A, steps 1044, 1046, 1050, 1052).
wherein the first UE and the second UE derive a confidential key  (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key for a direct communication (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS” , see also par 2; i.e. proximity services in D2D communications).  
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have a group ID be obtained based on the first and second UEs, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
sending, to the first UE and second UE (fig. 1, device 140 sending message to device 150, 160), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 12, Choyi teaches:
A communication method of user equipment (UE) in a mobile communication system (Fig. 2 UE 204, UE 206), the communication method comprising:
forming a group with another UE (Fig. 2 UE 204, UE 206, Abstract, par 5; i.e. group of UEs engage in proximity communications);
sending a first request message (i.e. UE sends a request message) to a network server (i.e. prose server) (Fig. 10A, step 1038 ‘Request ProSe Services’, see also par 33, the PSSF is part of the ProSe Server), the network server deriving a key (i.e. intermediate key) related to a group identifier  (i.e. KMO) of the group (par 71; i.e. a new KMO is sent for each group formed based on the UE joined) (par 67, 69; i.e. the intermediate key contain a key or keys for other UEs in the group and based on the nonce received, a key mixing order, and a first key received, the common group key for communicating with the group is generated, therefore the intermediate key is related to the group); 
receiving, from the network server, the key (Fig. 10A, step 1048) (i.e. intermediate key Q) and the group identifier (i.e. KMO); 
deriving a confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (i.e. intermediate key) and the group identifier (i.e. KMO) (par 71: “A new KMO indicating the order in which to construct the (K.sub.eNB).sub.PrAS... intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”); and  
performing a direct communication with the another UE (Fig. 2, PSSF 202 in direct communication with UEs 204/206, par 33, the PSSF is part of the ProSe Server), the another UE sending a second request message to the network server (Fig. 10A, step 1038 ‘Request ProSe Services’; par 33: “While the illustrated embodiment depicts two UEs in the proximity services system 200, it will be understood that any number of UEs can be included in the proximity services system as desired.”; Examiner notes that paragraph 33 states that the examples depict two UEs for example purposes, but any number of UEs can be included, therefore Examiner infers that as the functions between one UE with the server happen, so it will be with another UE with the server, as it has been shown in Choyi, in the paragraphs cited.), receiving, from the network server, the key (fig. 10A, steps 1044, 1046, 1050, 1052) (i.e. intermediate key Q) and the group identifier (i.e. KMO), and deriving the confidential key (fig. 10 A, steps 1060, 1062, 1058, 1056, 1054, derive a common shared key, (KeNB)PrAS) based on the key (par 71: “intermediate key Q can be used by the group of UEs 1004 to derive the new common shared key (KeNB)PrAS”).
Choyi, although teaches in paragraph [0071] that a UE requests the group ID (in Fig. 10A step 1038), Choyi does not explicitly teach that the group ID is provided after the request, yet one of ordinary skill in the art might imply that the group ID is provided after the request in step 1038 of Figure 10A since the UE is accepted into the group, in the example provided.  Alternatively, Choyi teaches that the key mixing order is generated based on the user equipment devices joined in the group (paragraph 71) yet Choyi does not explicitly teach a new key mixing order as the identifying information for the new group.  However, Johnson, in the same field of endeavor, clearly suggests:
the group identifier (i.e. mutual ID information) being obtained based on the first UE and the second UE (i.e. group of UEs) (Fig. 2, steps 316, 320, par 31; i.e. mutual identifying information used to enable the UE devices to find each other during a D2D discovery procedure; par 32; i.e. mutual agreement for the discovery period is performed by negotiating with each of the UEs; Examiner notes that this negotiating of the mutual agreement thus infer that the identifying information is based on the UEs).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the response from the ProSe Server to include a group ID, as taught by Johnson, to Choyi’s invention.  The motivation to do so would be in order to provide identifying information in which user equipments (UEs) in the group can utilize to find each other during a device-to-device communication procedure (Johnson, par 31).   
Choyi and Johnson do not explicitly teach yet Venkitaraman suggests:
receiving, from the network server (fig. 1, device 140 sending message to device 150, 160, see also par 44; i.e. device 140 is a communication server), status information related to the group (fig. 10 step 10500, par 72, 74; i.e. a group membership list is sent to the device joining the group)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have included status information related to the group sent to the UEs, as taught by Venkitaraman, to Choyi and Johnson’s invention.  The motivation to do so would have been in order to obtain information about members in the group (Venkitaraman: par 47).

Regarding claim 13, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the direct communication includes a Proximity Service (ProSe) communication (Choyi: par 31; prose discovery and communication is used.).  
Regarding claim 14, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the network server includes a Proximity Service (ProSe) server (Choyi: fig. 2, Proximity Services Security Function 202),  
Regarding claim 15, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the first request message includes a request to continue a Proximity Service (ProSe) between the first UE andSerial No. 16/123,2948 HIBL436DIV the second UE (Choyi: par 71; i.e. UE joins the group of UE, where the UE that joins has a pre-established security association with the proximity services server, PSSF).
Regarding claim 16, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein the network server obtains location information of the first UE and the second UE from the first UE and the second UE (Johnson: Fig. 2).  
Regarding claim 17, the combination of Choyi, Johnson, and Venkitaraman teach:
The mobile communication system of claim 1, wherein, in checking the first UE and the second UE, the network server verifies whether the first UE and the second UE are allowed to continue to have a ProSe service (ProSe) (Choyi: par 71, the PSSF verifies that the UEs are a subscriber to the group in which they are trying to join).
Regarding claim 18, the claims are set forth and rejected as it has been discussed in claim 13.  
Regarding claim 19, the claims are set forth and rejected as it has been discussed in claim 16.  
Regarding claim 20, the claims are set forth and rejected as it has been discussed in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/May 21, 2021/
/ltd/